Citation Nr: 1732622	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  11-23 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Whether new and material evidence has been received to reopen a claim of service connection for a mild concussion and head trauma.

3.  Entitlement to service connection for a traumatic brain injury (TBI). 

4.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder. 

5.  Entitlement to service connection for an acquired psychiatric disorder. 

6.  Entitlement to service connection for obstructive sleep apnea (OSA). 

7.  Entitlement to a disability rating greater than 10 percent for peripheral neuropathy of the left lower extremity.

8.  Entitlement to a disability rating greater than 20 percent for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to March 1971.  The Veteran served a tour of duty in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010, September 2010, and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  Jurisdiction presently resides with the RO in Boston, Massachusetts.

In May 2017, the Veteran testified before the undersigned at a Board hearing held via videoconference.  A transcript of that hearing is of record.

The issues of service connection for hypertension, service connection for an acquired psychiatric disorder, service connection for traumatic brain injury, service connection for sleep apnea, and the evaluations of peripheral neuropathy of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a February 1985 rating decision, the RO denied the claim of service connection for a mild concussion and head trauma.  The Veteran did not timely appeal this decision nor did he submit new and material evidence within the one-year appeal period.

2. Evidence received since the February 1985 decision relates to a previously unestablished fact necessary to substantiate the claim.

3.  In a May 2000 rating decision, the RO denied the claim of service connection for an acquired psychiatric disorder.  The Veteran did not timely appeal this decision nor did he submit new and material evidence within the one-year appeal period.

4. Evidence received since May 2000 decision relates to a previously unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The February 1985 rating decision that denied service connection for a mild concussion and head trauma is final.  38 U.S.C.A. § 7105(c) (West 1982); 38 C.F.R. §§ 3.156(b), 20.1103 (1985).  

2. Evidence received since the February 1985 decision is new and material and the claim of service connection for a concussion and head trauma is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3. The May 2000 rating decision that denied service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105(c) (West 1996); 38 C.F.R. §§ 3.156(b), 20.1103 (2000).  

4. Evidence received since the May 2000 decision is new and material and the claim of service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In February 1985, the RO denied service connection for a mild concussion, also described as head trauma.  The Veteran was notified of this denial but did not appeal nor submit evidence within the one year appeal period.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  At the time of the denial, service treatment records were of record showing that the Veteran was treated for a fall from a wall in which he fractured his nose.  Since the February 1985 rating decision, new and material evidence was received.  For instance, in medical records received in December 1999, it was noted that a head CT scan showed asymmetric temporal lobes.  As this is evidence of potential residuals of traumatic brain injury, the evidence is not cumulative, and, therefore, reopening of the claim of service connection for TBI is warranted.

Next, the February 1985 rating decision denied service connection for a nervous disorder.  A May 2000 rating decision denied service connection for an acquired psychiatric disorder.  In addition to the evidence discussed above, at the time of the May 2000 rating decision, the claims file contained medical records from the VA outpatient clinic (OPC) in Boston from February 1983 to October 1984.  Those records show the Veteran was seen for depression with a history of past alcohol and drug abuse.  VA treatment records from 1999 showing treatment for paranoid schizophrenia and depression were also of record.

Since the May 2000 rating decision, new records relating to an acquired psychiatric disorder were added to the claims file.  For instance, private treatment records noting possible cognitive decline were received in August 2009.  Additionally, in September 2009, the Veteran's treating private practitioner noted that he had treated the Veteran intermittently for chronic psychosis which precludes work.  Because these records could shed some light on the nature of the Veteran's psychiatric disorder, they are new and material under the low threshold set by Shade.  24 Vet. App. at 117.  Accordingly, reopening the claim of service connection for an acquired psychiatric disorder is warranted.

ORDER

The petition to reopen the claim of service connection for a concussion and head trauma is granted.

The petition to reopen the claim of service connection for an acquired psychiatric disorder is granted.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2016).  Specifically, remand is warranted for examinations with respect to the issues of service connection for hypertension, service connection for an acquired psychiatric disorder, and service connection for TBI.  VA medical records must also be obtained, and depending on the result, a VA examination with respect to the issue of service connection for sleep apnea may be warranted.  

The Veteran contends that his hypertension is secondary to his service-connected diabetes.  Additionally, the Veteran has service in the Republic of Vietnam and is therefore presumed to have been exposed to herbicide agents.  The National Academy of Sciences has concluded that there was limited or suggestive evidence of an association between exposure to Agent Orange and hypertension. See e.g., Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,549  (June 8, 2010) .  This finding is sufficient to meet the low threshold needed to trigger the need for a medical opinion.  McLendon v. Nicholson, 20 Vet. App. 79, 86.  Although January 2007 and June 2009 VA examinations contained positive and negative opinions as to diabetes causing hypertension, the opinions were inadequate because they were not supported by rationales.  Thus, an opinion with respect to hypertension is warranted.

The issues of service connection for an acquired psychiatric disorder and a TBI are somewhat interrelated.  It is undisputed that the Veteran fell from a height in service and landed face first, breaking his nose.  In service, he also received psychological counseling ostensibly for family problems.  Since service, he experienced long term psychiatric disorders, including schizophrenia.  Records since service also indicate brain abnormalities and possible cognitive decline.  There has been no VA examination to determine whether the post-service symptoms and disorders are related to the in-service manifestations.  The Board finds VA examinations are therefore necessary.  Additionally, since psychiatric symptoms may relate to a TBI, opinions relating thereto should be obtained. 

Next, the Veteran contends that because of his service-connected diabetes, he has had a very difficult time controlling his weight.  Because of his weight gain, according to the Veteran's representative, he has sleep apnea.  See May 2017 Board hearing transcript.  In the Board hearing, he testified that he had been provided with a CPAP machine for sleep apnea by VA treating providers eight years earlier.  The Board is unable to locate any such records in the claims file, although an October 2008 medical record lists sleep apnea among the Veteran's current conditions.  Accordingly, the AOJ should locate and associate with the file all records from the Boston and Brockton VA medical facilities  from 2006 to the present relating to sleep difficulties, sleep apnea and the provisioning of a CPAP machine to the Veteran.  If sleep apnea has been diagnosed, or a CPAP machine has been provided, then conduct a VA examination.

Finally, in the May 2017 Board hearing, the Veteran testified that he was seeing a podiatrist at VA on a regular basis.  No VA treatment records have been associated with the file since March 2011.  Updated records relating to the Veteran's lower extremity disorders must therefore be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records from the Boston and Brockton VA medical facilities from 2006 to the present relating to sleep difficulties, sleep apnea and the provisioning of a CPAP machine to the Veteran.  Furthermore, updated treatment records relating to the Veteran's diabetes, peripheral neuropathy, and treatment of the lower extremities should be obtained.  If, after appropriate attempts, it is determined that further attempts would be futile, the AOJ should make a notation in the file to that effect.

2.  Provide the Veteran's claims file to an appropriate medical professional to provide an opinion regarding his hypertension.  An examination of the Veteran is only needed if deemed necessary by the person providing the opinion.  The medical professional must opine as to the following:

a.  Whether it is at least as likely as not (50 percent probability or more) that hypertension is related to the Veteran's service, to include his exposure to Agent Orange or other herbicides.  

It is not sufficient to conclude that no relationship exists because hypertension is not on the list of diseases and conditions that VA presumes are related to herbicide exposure.  

b.  Whether it is at least a likely as not that hypertension was proximately due to or the result of his service-connected diabetes mellitus.

c.  Whether it is at least a likely as not that hypertension was aggravated beyond its natural progression by his service-connected diabetes mellitus.  

The examiner must provide pertinent findings, along with a rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  Schedule the Veteran for a VA examination with an appropriate professional to evaluate his acquired psychiatric disabilities.  After an examination and review of the record, the examiner must provide the following:

a.  The examiner should identify each acquired psychiatric disorder that is supported by the record (including the Veteran's lay assertions) beginning November 2009.

b.  For each such disorder, the examiner should opine as to whether it is at least as likely as not that the disorder is related to the Veteran's active service, to include the fall that resulted in a notation of a mild concussion and fractured nose.

The examiner must provide pertinent findings, along with a rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4.  Schedule the Veteran for a VA examination with an appropriate professional to evaluate his TBI claim.  After an examination and review of the record, the examiner must provide the following:

a.  Whether it is at least as likely as not that the Veteran experienced a TBI in service.

b.  If so, identify any residuals of the in-service TBI that are at least as likely as not supported by the record (including the Veteran's lay assertions) beginning November 2009.  

c.  Opine as to whether it is at least as likely as not that the Veteran's acquired psychiatric disorder(s) is related to any in-service TBI.

The examiner must provide pertinent findings, along with a rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5.  If, after taking the action identified in directive number 1 above with respect to sleep apnea, the AOJ determines that the Veteran has had a sleep apnea disorder during the pendency of the claim, then schedule the Veteran for a VA examination with an appropriate professional to evaluate the Veteran's sleep apnea claim.  After an examination and review of the record, the examiner must provide the following:

a.  Whether it is at least as likely as not the Veteran's sleep apnea is proximately due to or the result of another service-connected disorder to include the fractured nose and diabetes mellitus.  Please address the contention that diabetes mellitus made it hard for the Veteran to control his weight and that excessive weight is the cause of the sleep apnea.

b.  Whether it is at least a likely as not that sleep apnea is aggravated beyond its natural progression by a service connected disorder to include the fractured nose and diabetes mellitus as contended by the Veteran.  

The examiner must provide pertinent findings, along with a rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

6.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


